DETAILED ACTION

1. This communication is in response to the Application filed on 30 October 2019.
Claims 1-20 are pending and have been examined.
2. The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .


Information Disclosure Statement

1. The two information disclosure statements (IDS) submitted on 28 September
2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information
disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: “an future” should be replaced with “a future”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 recites the limitation "the reason" in the third limitation. However, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10554817, hereinafter referred to as Sullivan et al., in view of US 8996509, hereinafter referred to as Sundaram et al.

Regarding claim 1, Sullivan et al. discloses a method, comprising: 

executing an automation infrastructure within a cloud-based contact center (Sullivan et al., fig. 1(114) - contact center system, which incorporates web servers.) that includes a communication manager (Sullivan et al., fig. 1(138) - external communications
manager), speech-to-text converter (Sullivan et al., fig. 2(284) – speech-to-text engine), a natural language processor (Sullivan et al., col. 23, lines 46-51), and an inference processor exposed by application programming interfaces (Sullivan et al., col. 4, line 67
- col. 5, line 6 and col. 5, line 65 - col. 6, line 1 - providing an API to the predictive data
store (i.e., inference data).); and 

executing an agent assist functionality within the automation infrastructure that performs operations comprising: 

receiving a communication from a customer (“A speech-to-text engine 284 may apply one or more speech recognition algorithms to the natural language input(s) and/or the corresponding parsed data to produce a text transcription of the recorded conversation. The text transcription may be sent back to the service automation system 220," Sullivan et al., col. 22, lines 60-65. Also, "At 314. the system may configure at least one automated service agent to detect the identified intent(s) and corresponding intent attributes in a customer's natural language input, to access each API and otherwise perform the available action(s), and to execute workflow states in the generated contact workflow(s)," Sullivan et al., col. 24, lines 48-53. And, "Similarly, the customer data parser 408 may be configured to collect data related to the customer, such as the method of contacting the contact center (e.g., phone call, live chat on website, click-through from website, emailed service request), a history of past contacts, whether the customer requested a live agent, etc.," Sullivan et al., col. 25, lines 32-37. And, fig. 4.); 

automatically analyzing the communication to determine a subject for the customer's communication (“The intent constructor 240 may be a collection of computing devices and other resources collectively configured to analyze service agent-customer interactions and other data and identify intents, associated intent attributes, and associated possible actions and their corresponding APIs,” Sullivan et al., col. 18, lines 39-43. Here, the intent constructor determines a subject of the communication.); 

automatically parsing a knowledgebase for at least one responsive answer to the subject associated with the customer's communication (Sullivan et al., col. 25, lines 20-37, describes parsers 406 and 408. And, fig. 4 shows resolving/answering customer issue and employing parsers 406 and 408 to do so.).

Sullivan et al., though, does not disclose providing the solution to an agent as a clickable link within a unified interface during the communication with the customer; and receiving selection of the clickable link to perform a subsequent action in response to the selection.

providing the solution to an agent as a clickable link within a unified interface during the communication with the customer (“FIG. 4 is an example agent interaction response message 400. The message 400 can be sent to a requesting user to inform the user that a registered agent has responded to the user’s agent interaction request. The message 400 includes the response text 402 entered by the responding agent. Selection of the link 404 can cause a website associated with the responding agent (if any) to be displayed. Selection of the link 406 can direct the agent interaction system 112 to stop delivering any further responses to the user, and selection of the link 410 can provide further information to the user regarding the agent interaction system 112,” Sundaram et al., col. 7, lines 14-24.); and 

receiving selection of the clickable link to perform a subsequent action in response to the selection (Sundaram et al., col. 7, lines 14-24 – opening website is subsequent action in response to selecting the link.). Sundaram et al. benefits Sullivan et al. by assigning identified agents to one of a plurality of timeslots based on respective ranking scores of the identified agents, sending the agent interaction request to one or more identified agents assigned to a first timeslot, and following the end of a time period represented by the first timeslots, sending the agent interaction request to one or more identified agents assigned to a second timeslot (Sundaram et al., col. 1, lines 59-64). Therefore, it would be obvious for one skilled in the art to combine the teachings of Sullivan et al. with those of Sundaram et al. to enhance the human agent interface option of Sullivan et al.

As to claim 11, platform claim 11 and method claim 1 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 11 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 2, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 1, wherein the communication is in textual form, the method further comprising: 

displaying text input by the customer in a first field of a unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-64. See also, Sundaram et al., fig. 3.); 

parsing the text input by the customer for key terms (Sullivan et al., col. 25, lines 20-37, describes parsers 406 and 408. And, fig. 4 shows resolving/answering customer issue and employing parsers 406 and 408 to do so.); 

querying the knowledgebase using the key terms (Sullivan et al., col. 25, lines 24-28 and lines 62-65. And, Sullivan et al., fig. 4.); and  31Docket Number: 11133-112US1 

displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (“The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.).  

As to claim 12, platform claim 12 and method claim 2 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 12 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 2, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 1, wherein the communication is in textual form, the method further comprising: 

displaying text input by the customer in a first field of a unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(306).); 

parsing the text input by the customer for key terms (Sullivan et al., col. 25, lines 20-37, describes parsers 406 and 408. And, fig. 4 shows resolving/answering customer issue and employing parsers 406 and 408 to do so.); 

querying the knowledgebase using the key terms (Sullivan et al., col. 25, lines 24-28 and lines 62-65. And, Sullivan et al., fig. 4); and  31Docket Number: 11133-112US1 

displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(308).).  

As to claim 12, platform claim 12 and method claim 2 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 12 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 3, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 2, wherein the method is performed in real-time (Sullivan et al., col. 13, lines 26-28.).  

As to claim 13, platform claim 13 and method claim 3 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 13 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 4, Sullivan et al., as modified by Sundaram et al., discloses the method of 2, further comprising: 

querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (Sullivan et al., col. 25, lines 24-28.); and 

displaying responsive results from the CRM/CSM in the second field in the unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(308). Also, “The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.).  

As to claim 14, platform claim 14 and method claim 4 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 14 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 5, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 2, further comprising: 

querying a database of customer-agent transcripts using the key terms (Sullivan et al., col. 19, lines 6-10.); and 

displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(308). Also, “The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.). 
 
As to claim 15, platform claim 15 and method claim 5 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 15 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 6, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 1, further comprising: 

receiving the communication as speech (Sullivan et al., col. 22, lines 50-60.); 

converting the speech to text (“A speech-to-text engine 284 may apply one or more speech recognition algorithms to the natural language input(s) and/or the corresponding parsed data to produce a text transcription of the recorded conversation,” Sullivan et al., col. 22, lines 60-64.); 

determining intent from the text to ascertain the reason (“The intent constructor 400 may access contact center metrics 422 (e.g., generated and stored by contact center subsystems as described above) to improve the accuracy of identifying intents, intent attributes, and actions. In some embodiments, the contact being analyzed by the intent constructor 400 may be a live contact between a customer 410 and an “experimental” automated service agent 412 designed to identify intents and actions and automated contact workflows from scratch, as described further below,” Sullivan et al., col. 25, lines 37-46.); and 

parsing the text for key terms (“Similarly, the customer data parser 408 may be configured to collect data related to the customer, such as the method of contacting the contact center (e.g., phone call, live chat on website, click-through from website, emailed service request),” Sullivan et al., col. 25, lines 32-36. See also fig. 4(447) and Sullivan et al., col. 26, lines 18-42.).  

As to claim 15, platform claim 15 and method claim 5 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 15 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 7, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 6, further comprising: 

querying the knowledgebase using the key terms (Sullivan et al., col. 25, lines 24-28 and lines 62-65. And, Sullivan et al., fig. 4.); and 

displaying responsive results from the knowledgebase as the solution in a second field in the unified interface (“The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.).  

As to claim 17, platform claim 17 and method claim 7 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 17 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 8, Sullivan et al., as modified by Sundaram et al., discloses the method of 6, further comprising: 

querying a customer relationship management (CRM) platform/a customer service management (CSM) platform using the key terms (Sullivan et al., col. 25, lines 24-28.); and 

displaying responsive results from the CRM/CSM in the second field in the unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(308). Also, “The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.).  

As to claim 18, platform claim 18 and method claim 8 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 18 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 9, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 6, further comprising: 

querying a database of customer-agent transcripts using the key terms (Sullivan et al., col. 19, lines 6-10.); and 

displaying responsive results from the database of customer-agent transcripts in the second field in the unified interface (“The message 300 includes the request text 306 entered by the requesting user as well as text field 308 for entering response text,” Sundaram et al., col. 6, lines 62-65. And, Sundaram et al., fig. 3(308). Also, “The field 308 is shown after having been completed by a registered agent identified by the request processor 120. The response text shown includes contact information so that the user can follow up on the response if the user so desires,” Sundaram et al., col. 6, lines 64-66. See also, Sundaram et al., fig. 3.).  

As to claim 19, platform claim 19 and method claim 9 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 19 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.

Regarding claim 10, Sullivan et al., as modified by Sundaram et al., discloses the method of claim 1, wherein the subsequent action is performed in a second user interface to schedule an future interaction with the customer, parse the text to create notes regarding the customer communication, or escalate the customer communication to a supervisor (Sullivan et al., col. 13, lines 40-45. If the workflow execution is not fully serviced, the customer communication is escalated to a supervisor.).

As to claim 20, platform claim 20 and method claim 10 are related as method and
platform of using the same, with each claimed element's function corresponding to the
method step. Accordingly claim 10 is similarly rejected under the same rationale as
applied above with respect to method claim. And, Sullivan et al., col. 33, line 62 - col.
34, 44 and fig. 10 teach processors, memory, CRM, and executable instructions.


Conclusion

1. The examiner has cited several other references on form PTO-892. In particular, the examiner notes Pullamplavil et al. and Neely and also teaching the same limitations of claim 1 as Sundaram et al.
2. Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone
number is (571 )272-0899. The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Bhavesh M Mehta can be reached on 5712727 453. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access
to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000.

/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656